Title: To Benjamin Franklin from Thomas Digges, 29 May 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 29 May 1780
A friend of mine, Mr Renny of Phia, promising to put this into the post Office at Ostend, I set down to mention what I omitted to do in my two last letters the 24 & 26th. inst, which was only to offer you from Mr Sam Hartley some more good Jama. Rum (wch He has laying at Dunkirke) and of wch. you once before had a little. If any is wantd, we can with yr. assistance & direction contrive to get a small Cask from Dunkirque to Paris.
We are yet without any letters from you relative to the further proceedings in the Cartel matter, & we are anxious for such letter from you, as every thing for want of it is stopd at the office of sick & hurt.
I expect Mr. Wm. Burn of Lisbon, whom I formerly recommended to yr. attention & askd a passport for from Turin to Paris, is now at Paris, & will soon move this way on his way back to Lisbon. He will take particular care of any thing you may have to send to yr. friends here, & be assurd He merits your usual civility & attention.
We have no news yet from Clinton, but every body seems to give up his Expedition as a lost one & I beleive a great majority of this Country would be glad to hear a certainty of it.
I forwarded to Monr F Bowens a few days ago a small box containing a picture of Her Father from Miss Georgiana. I hope it will reach you in safety. It will make me happy to have a request in my last for a full length Drawing of yourself complied with. My friend waits. I have only time to add that I am with the highest Esteem Dr. sir Yrs. &c &c
W.S.C

The Inclosd is a Letter sent to me by Dr. Logan from Liverpoole from which port I expect he saild in a direct voyage to His home on Wedny last. I was pleasd to have it in my power to get him forwarded by so desirable a conveyance.

 
Addressed: Monsieur / Monsieur B. Franklyn / Passy
Endorsed: May 29. 80
